Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In view of the Appeal Brief filed on 8/4/2021, PROSECUTION IS HEREBY REOPENED.  The new rejections of the claims are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/BRIAN E GLESSNER/           Supervisory Patent Examiner, Art Unit 3633                                                                                                                                                                                             

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which 

Claims 1-15 are is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Espinosa (6161350) in view of Boilen (4875314).’
Espinosa (figures 11, 13) shows a building, comprising: a stud wall including a first bottom plate; a foundation(64); a tie rod (62, 63) operably anchored in the foundation and extending through the first bottom plate within the stud wall; a pair of spaced apart reinforcement studs(figure 11, the studs to the left and right of 62/63); and the pair of spaced apart reinforcement studs including bottom ends bearing on the bottom plate, metal bearing plate (70) and nut (72) fastening the rod to the foundation, a second stud wall (figure 12-13) disposed above the first stud wall, the second stud wall including a second bottom plate, the tie rod extending through the second bottom plate.
Espinosa does not show a first/second bridge member disposed on the first bottom plate, the first bridge member having an opening through which the tie rod extends, the studs ends bearing on the first bridge member.
Boilen figure 5c discloses a first bridge member disposed on the first/second bottom plate (82), the first bridge member having an opening through which the tie rod extends, the studs ends bearing on the first bridge member (figure 8a), the bridge member (64) with plate (81) to be used in order to provide strong bearing surface for high load conditions (col 5 lines 55-58), the first bridge member extends underneath the bottom ends of the studs.  
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Espinosa’s structures to show a first/second bridge member disposed on the first bottom plate, the first bridge member having an opening 
Per claims 2-5, Espinosa as modified shows all the claimed limitations except for a second bridge member having an opening through which the tie rod extends, the second bridge being disposed above and spaced from the first bridge member; a fastener threadedly attached to the tie rod to attach the tie rod to the second bridge member; and the pair of spaced apart reinforcement studs including top ends, the second bridge member bearing on the top ends, wherein the fastener is a nut, wherein the first bridge member is made of metal, the second bridge member is made of metal. 
Boilen further shows in figure 5a, 8a, a second bridge member(64) having an opening through which the tie rod extends, the second bridge being disposed above and spaced from the first bridge member(see figure 5c); a fastener(58) threadedly attached to the tie rod to attach the tie rod to the second bridge member; and the pair of spaced apart reinforcement studs including top ends, the second bridge member bearing on the top ends, wherein the fastener is a nut, wherein the first bridge member is made of metal, wherein the second bridge member is made of metal.
It would have been obvious to one having ordinary skill in the art at the time of filing of the invention to modify Espinosa’s modified structures to show a second bridge member(64) having an opening through which the tie rod extends, the second bridge being disposed above and spaced from the first bridge member(see figure 5c); a fastener(58) threadedly attached to the tie rod to attach the tie rod to the second bridge member; and the pair of spaced apart reinforcement studs including top ends, the second bridge member bearing on the top ends, wherein the fastener is a nut, wherein 
Per claim 6, Espinosa as modified further shows a metal bearing plate disposed between the second bridge member and the fastener
Per claims 7-8, Espinosa further shows in figure 13 the stud wall is disposed above another stud wall, wherein the stud wall is disposed above another stud wall.
Per claims 9-10, Espinosa as modified further shows a second fastener threaded to the tie rod and bearing on the first bridge member, wherein the second fastener includes a nut.
Per claims 11-13, Espinosa as modified further shows a second stud wall disposed above the first stud wall, the fastener includes a nut, the first bridge member extends underneath the bottom ends of the studs, the bottom ends bear on the first bridge member.
Per claims 14-15, Espinosa as modified further shows a second bridge member disposed on the first bottom plate, a pair of reinforcement studs having bottom ends bearing on the second bridge member.

Response to Arguments
Applicant’s arguments, see Appeal brief, filed 7/12/2021, with respect to the rejection(s) of claim(s) 1-15 under 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Espinosa and Boilen.
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art shows different wall constructions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        


Phi Dieu Tran A

2/20/2022